United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 22-7041                                                 September Term, 2022
                                                                         1:21-cv-01406-DLF
                                                        Filed On: December 16, 2022
Sara Gonzalez Flavell,

              Appellant

       v.

Tracy Jane Marshall and Reed Group, Ltd,

              Appellees


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:        Katsas, Walker, and Childs, Circuit Judges

                                      JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the briefs filed by the parties. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

       ORDERED that appellant’s request for leave to appeal the August 30, 2021
order dismissing appellant’s complaint in Flavell v. Collier, No. 20-cv-0959 (D.D.C.), be
denied. It is

        FURTHER ORDERED AND ADJUDGED that the district court’s March 17, 2022
order be affirmed. Appellant has not shown that the district court erred in denying the
motion to remand. Contrary to appellant’s argument that the district court lacked
jurisdiction under 28 U.S.C. § 1332, a preponderance of the evidence shows that the
amount in controversy exceeded $75,000. Dart Cherokee Basin Operating Co., LLC v.
Owens, 574 U.S. 81, 88 (2014). Additionally, appellant has not shown that the district
court erred in dismissing the complaint. As to her negligence claim, appellant has
shown no error in the district court’s conclusion that, notwithstanding allegations of
nausea and vomiting made for the first time in appellant’s opposition to the motion to
dismiss, she did not plausibly allege physical harm such that appellees breached a duty
of care owed to her. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (plaintiff must
allege sufficient factual matter to state a claim to relief that is plausible on its face); see
also Presley v. Com. Moving & Rigging, Inc., 25 A.3d 873, 888-89 (D.C. 2011)
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 22-7041                                                September Term, 2022

(negligence claim by third-party beneficiary requires showing of physical harm).
Additionally, appellant has not shown any error in the district court’s dismissal of her
remaining claims.

       Furthermore, appellant has not shown that the district court abused its discretion
with regard to her request for leave to amend the complaint. Appellant requested that
she be allowed to amend her complaint if the district court granted appellees’ motion to
dismiss. The district court then dismissed the complaint without prejudice, which gave
appellant an opportunity to formally move for leave to file an amended complaint. See
Ciralsky v. C.I.A., 355 F.3d 661, 666-67 (D.C. Cir. 2004); see also D.D.C. LCvR 15.1
(“A motion for leave to file an amended pleading shall attach, as an exhibit, a copy of
the proposed pleading as amended.”). However, appellant instead filed a notice of
appeal, which divested the district court of jurisdiction. See United States v. DeFries,
129 F.3d 1293, 1302 (D.C. Cir. 1997).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 By:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2